Citation Nr: 0509895	
Decision Date: 04/05/05    Archive Date: 04/15/05

DOCKET NO.  03-37 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to assignment of a higher rating for residuals of 
left hand injury, 4th and 5th metacarpal joint area, currently 
rated as noncompensable. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1987 to 
November 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2003, a 
statement of the case was issued in November 2003, and a 
substantive appeal was timely received in December 2003.  


FINDING OF FACT

During the time period covered by the appeal, the veteran's 
service-connected residuals of left hand injury, 4th and 5th 
metacarpal joint area, has been manifested by loss of grip 
strength and swelling resulting in no more than moderate 
impairment.  


CONCLUSION OF LAW

The criteria for assignment of a rating of 10 percent (but no 
higher) for service-connected residuals of left hand injury, 
4th and 5th metacarpal joint area, have been met, effective 
from May 29, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § Part 4, including 4.7 and 4.73 Diagnostic Code 
5307-5309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
July 2002 VCAA letter, the veteran was advised of the types 
of evidence VA would assist him in obtaining as well as his 
own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the July 2002 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was repeatedly advised to identify any 
source of evidence and that VA would assist in requesting 
such evidence.  The Board believes that a reasonable 
inference from such communication was that the appellant must 
also furnish any pertinent evidence that the appellant may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice in the July 2002 letter, which was prior to the 
October 2002 rating decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
private and VA medical records and examinations.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected left hand injury, of the 
4th and 5th metacarpal joint area, warrants a higher 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service-connected left hand injury, of the 4th 
and 5th metacarpal joint area, has been rated by the RO by 
analogy under the provisions of Diagnostic Code 5223 and has 
been assigned a noncompensable rating.  In his notice of 
disagreement, the veteran argued the he should be entitled to 
a rating of 10 percent pursuant to 38 C.F.R. § 4.71a 
Diagnostic Code 5223.  However, that Code requires ankylosis, 
and the evidence in this case does not show ankylosis. 

However, it appears that one main area of impairment has been 
with regard to weakness and grip strength.  With this in 
mind, the Board believes that a reasonable argument can be 
made that the disability could be rated by analogy under 
38 C.F.R. § 4.73 Diagnostic Codes 5307-5309 which addresses 
impairment of the muscle groups which affect the hand and 
fingers.   

38 C.F.R. § 4.56 provides under diagnostic codes 5301 through 
5323, disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe.  
38 C.F.R. § 4.56(d)

In rating muscle disabilities, 38 C.F.R. § 4.56 provides that 
objective findings of a moderate muscle disability include 
entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue and 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus, and of definite weakness or fatigue in 
comparative tests. 38 C.F.R. § 4.56(d)(2).

Ratings for specific muscle groups are provided in 38 C.F.R. 
§ 4.73.  Diagnostic Codes 5307, 5308 and 5309 are related to 
the forearm and the hand.  Slight disability of Muscle Group 
VII (Diagnostic Code 5307) or VIII (Diagnostic Code 5308) of 
the major or minor arm is assigned a noncompensable rating.  
Moderate disability of Muscle Group VII or VIII of the major 
or minor arm warrants a 10 percent rating.  Moderately severe 
disability of Muscle Group VII of the major or minor arm 
warrants a 30 percent rating.  Moderately severe disability 
of Muscle Group VIII of the major arm warrants a 20 percent 
rating.  Diagnostic Code 5309 for Muscle Group IX 
contemplates a rating for impairment of forearm muscles that 
act in strong grasping movements and are supplemented by 
intrinsic muscles in delicate manipulative movements.  A note 
to Diagnostic Code 5309 indicates that the hand is so compact 
a structure that isolated muscle injury is to be rated on the 
basis of limitation of motion, with a minimum 10 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Codes 5307-5309.

The veteran was afforded a VA examination in October 2002.  
He complained of pain over the area where the injury 
occurred, and the examiner noted that there was a slight 
raise there, looked like a small bump area over the 
carpometacarpal joint of the fourth and fifth metacarpals and 
the carpal bones.  The veteran complained that if he gripped 
heavy, it bothered him and gave him pain.  Physical 
examination revealed that the veteran had a raised area over 
the carpometacarpal joints on the left hand involving the 4th 
and 5th metacarpals and carpal joint areas with a swelled 
area there showing on the proximal portion of the 4th and 5th 
metacarpal bones and around the carpal joints.  It was not 
tender, sensation was good, strength was good, however the 
examiner noted the veteran was weaker on the left side than 
the right.  The examiner indicated that when they put a hand 
gripping device on the area to measure pounds of pressure the 
veteran could squeeze with each hand, on the left hand he 
could squeeze to 60 pounds and on the right hand, he could 
squeeze 100 pounds with the measuring device.  The veteran 
had a little extra girth in the right upper extremity as 
compared to the left.  The range of motion of the joints of 
the metacarpophalangeal joints was within normal limits.  The 
muscle strength seemed to be fair, but it was weaker than on 
the right side and the veteran claimed it with cold weather, 
and if he used his hand for a prolonged period of time, it 
bothered him considerably.  The diagnosis was residuals from 
an injury sustained in the service over the left hand on the 
4th and 5th metacarpal joint areas with a raised swollen area.  

A January 2004 private evaluation showed no detectable 
swelling of the left hand.  The examiner did comment, 
however, that there may be some weakness.  

Based on the above, the Board finds that the veteran does 
suffer some pain and weakness which results in some loss of 
grip strength.  Resolving all doubt in the veteran's favor, 
the Board finds that the impairment more nearly approximates 
moderate so as to warrant assignment of a 10 percent rating 
under one of the Diagnostic Codes 5307-5309.  Also resolving 
all reasonable doubt in the veteran's favor, the Board 
believes that the 10 percent rating should be effective from 
the date of the original grant of service connection; that 
is, from May 29, 2002.  However, the clear preponderance of 
the evidence is against a finding that there is more than 
moderate loss of grip strength.  The VA exam shows that left 
hand grip strength is approximatly 60% of right hand grip 
strength.  The January 2004 private evaluation showed some 
weakness, but there was no reference to significant loss of 
grip strength.  The Board concludes that a rating of 10 
percent, but no higher, is warranted. 


ORDER

Entitlement to an assignment of a 10 percent rating for 
residuals of left hand injury, 4th and 5th metacarpal joint 
area, is warranted, effective from May 29, 2002.  To this 
extent, the appeal is granted, subject to laws and 
regulations applicable to payment of VA monetary benefits.  



	                        
____________________________________________
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


